—In an action to recover damages, inter alia, for breach of contract, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated June 7, 1993, as granted the plaintiffs’ motion for leave to enter a default judgment upon the defendant’s default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs’ motion for a default judgment. The record indicates that the defendant failed to establish both a reasonable excuse for failing to answer the complaint and a meritorious defense to the underlying claims (see, MacMarty, Inc. v Scheller, 201 AD2d 706, 707; Korea Exch. Bank v Attilio, 186 AD2d 634). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.